Exhibit 99.6 ViewPoint Bank ADDITIONAL MAILING MATERIALS INDEX Produced by the Financial Printer 1. Dear Member Letter* 2. Dear Member Letter for Non Eligible States* 3. Dear Friend Letter - Eligible Account Holders who are no longer Depositors* 4. Dear Potential Investor Letter* 5. Dear Customer Letter - Used as a Cover Letter for States Requiring “Agent” Mailing* 6.-7. Proxy Q&A* 8.-11. Stock Q&A Proxy Request Letter (immediate follow-up) Proxy Request 14 OTS Guidance Letter* Community Meeting * Produced by the Conversion Center Mailing Insert/Lobby Poster Invitation Letter - Informational Meetings Dear Subscriber/Acknowledgment Letter - Initial Response to Stock Order Received Dear Shareholder - Confirmation Letter Dear Interested Investor - No Shares Available Letter Welcome Shareholder Letter - For Initial Certificate Mailing Dear Interested Subscriber Letter - Subscription Rejection Letter for Sandler O’Neill Mailing to Clients* Tombstone (Advertisement) *Accompanied by a Prospectus ViewPoint Bank Dear Member: We are pleased to announce that the Boards of Directors of ViewPoint Bank, ViewPoint MHC and ViewPoint Financial Group have voted unanimously in favor of a plan of conversion and reorganization pursuant to which our organization will convert from a two-tiered mutual holding company to a full stock holding company.As part of this plan, the shares of common stock owned by the existing shareholders of ViewPoint Financial Group (other than ViewPoint MHC) will be exchanged for shares of common stock of a newly formed Maryland corporation, ViewPoint Financial Group Inc. To accomplish the conversion and reorganization, we need your participation in an important vote. Enclosed are materials describing the transaction, your voting rights and your rights to subscribe for shares of common stock being offered for sale by ViewPoint Financial Group, Inc. YOUR VOTE IS VERY IMPORTANT. Enclosed, as part of these materials, is your proxy card. It is the detachable section at the top of the order form that includes your name and address. This proxy card should be signed and returned to us prior to the Special Meeting of Members to be held on at p.m. in Plano, Texas. Please take a moment now to sign the enclosed proxy card and return it to us in the postage-paid envelope provided. If you have more than one account, you may receive more than one proxy.Please vote by returning all proxy cards received. Alternatively, you can vote by telephone or by the internet, as instructed on the proxy card.FAILURE TO VOTE HAS THE SAME EFFECT AS VOTING AGAINST THE PLAN OF CONVERSION AND REORGANIZATION. If the plan of conversion and reorganization is approved, let me assure you that: ● existing deposit accounts and loans will not undergo any change; ● deposit accounts will continue to be federally insured to the same extent permitted by law; and ● voting for approval will not obligate you to buy any shares of common stock. As a qualifying account holder, you may take advantage of your nontransferable rights to subscribe for shares of ViewPoint Financial Group, Inc. common stock on a priority basis, before the stock is offered to the general public. The enclosed prospectus describes the stock offering and the operations of ViewPoint Bank and ViewPoint Financial Group. We urge you to read this document carefully. If you wish to subscribe for shares of common stock, please complete the enclosed stock order form and return it to ViewPoint Financial Group, Inc., together with your payment for the shares, by mail using the enclosed postage-paid envelope marked “STOCK ORDER RETURN,” by hand delivery, or by overnight courier to our Conversion Center located at 1201 W. 15th Street, Second Floor, Plano, TX 75057.If you are interested in purchasing the common stock of ViewPoint Financial Group Inc., your Stock Order and Certification Form and payment must be physically received no later than Central Time, on , . If you have any questions regarding the transaction, how to vote or how to purchase stock, please call us at (xxx) xxx-xxxx, Monday through Friday from 9:00 a.m. to 5:00 p.m. Central Time, or stop by our Conversion Center located at 1201 W. 15th Street in Plano, Texas. Please note that the Conversion Center will be closed from noon Friday, May 28, through noon Tuesday, June 1, in observance of the Memorial Day holiday. Sincerely, Garold R. Base James B. McCarley President and Chief Executive Officer Chairman of the Board ViewPoint Financial Group ViewPoint Financial Group The shares of common stock being offered are not savings accounts or deposits and are not insured or guaranteed by ViewPoint Bank, ViewPoint MHC, ViewPoint Financial Group, or ViewPoint Financial Group, Inc., or by the Federal Deposit Insurance Corporation or any other government agency. This is not an offer to sell or a solicitation of an offer to buy common stock.The offer is made only by the prospectus. 1 ViewPoint Bank Dear Member: We are pleased to announce that the Boards of Directors of ViewPoint Bank, ViewPoint MHC and ViewPoint Financial Group have voted unanimously in favor of a plan of conversion and reorganization pursuant to which our organization will convert from a two-tiered mutual holding company to a full stock holding company. As part of this plan, the shares of common stock owned by the existing shareholders of ViewPoint Financial Group (other than ViewPoint MHC) will be exchanged for shares of common stock of a newly formed Maryland corporation, ViewPoint Financial Group Inc. To accomplish the conversion and reorganization, we need your participation in an important vote. Enclosed are materials describing the transaction, the offering and your voting rights. YOUR VOTE IS VERY IMPORTANT. Enclosed, as part of these materials, is your proxy card. This proxy card should be signed and returned to us prior to the Special Meeting of Members to be held on at p.m. in Plano, Texas. Please take a moment now to sign the enclosed proxy card and return it to us in the postage-paid envelope provided. If you have more than one account, you may receive more than one proxy.Please vote by returning all proxy cards received.Alternatively, you can vote by telephone or by the internet, as instructed on the proxy card.FAILURE TO VOTE HAS THE SAME EFFECT AS VOTING AGAINST THE PLAN OF CONVERSION AND REORGANIZATION. If the plan of conversion and reorganization is approved let me assure you that: ● existing deposit accounts and loans will not undergo any change; and ● deposit accounts will continue to be federally insured to the fullest extent permitted by law. We regret that we are unable to offer you common stock in the subscription offering because the laws of your state or jurisdiction require us to register (1) the to-be-issued common stock of ViewPoint Financial Group, Inc. or (2) an agent of ViewPoint Bank to solicit the sale of such stock, and the number of eligible subscribers in your state or jurisdiction does not justify the expense of such registration. If you have any questions regarding the transaction or how to vote, please call us at (xxx) xxx-xxxx, Monday through Friday from 10:00 a.m. to 4:00 p.m. Central Time, or stop by our Conversion Center located at 1201 W. 15th Street in Plano, Texas. Please note that the Conversion Center will be closed from noon Friday, May 28, through noon Tuesday, June 1, in observance of the Memorial Day holiday. Sincerely, Garold R. Base James B. McCarley President and Chief Executive Officer Chairman of the Board ViewPoint Financial Group ViewPointFinancial Group The shares of common stock being offered are not savings accounts or deposits and are not insured or guaranteed by ViewPoint Bank, ViewPoint MHC, ViewPoint Financial Group, or ViewPoint Financial Group, Inc., or by the Federal Deposit Insurance Corporation or any other government agency. This is not an offer to sell or a solicitation of an offer to buy common stock.The offer is made only by the prospectus. 2 ViewPoint Bank Dear Friend of ViewPoint Bank: We are pleased to announce that the Boards of Directors of ViewPoint Bank, ViewPoint MHC and ViewPoint Financial Group have voted unanimously in favor of a plan of conversion and reorganization pursuant to which our organization will convert from a two-tiered mutual holding company to a full stock holding company.As part of this plan, the shares of common stock owned by the existing shareholders of ViewPoint Financial Group (other than ViewPoint MHC) will be exchanged for shares of common stock of a newly formed Maryland corporation, ViewPoint Financial Group Inc. As a former account holder, you may take advantage of your nontransferable right to subscribe for shares of ViewPoint Financial Group, Inc. common stock on a priority basis, before the stock is offered to the general public. The enclosed prospectus describes the stock offering and the operations of ViewPoint Bank and ViewPoint Financial Group. If you wish to subscribe for shares of common stock, please complete the enclosed stock order form and return it to ViewPoint Financial Group, Inc., together with your payment for the shares, by mail using the enclosed postage-paid envelope marked “STOCK ORDER RETURN,” by hand delivery, or by overnight courier to our Conversion Center located at 1201 W. 15th Street, Second Floor, Plano, TX 75057.If you are interested in purchasing the common stock of ViewPoint Financial Group Inc., your Stock Order and Certification Form and payment must be physically received no later than Central Time, on , . If you have any questions after reading the enclosed material, please call our Conversion Center at --, Monday through Friday, between the hours of 9:00 a.m. and 5:00 p.m. Central Time. Please note that the Conversion Center will be closed from noon Friday, May 28, through noon Tuesday, June 1, in observance of the Memorial Day holiday. Sincerely, Garold R. Base James B. McCarley President and Chief Executive Officer Chairman of the Board ViewPointFinancial Group ViewPointFinancial Group The shares of common stock being offered are not savings accounts or deposits and are not insured or guaranteed by ViewPoint Bank, ViewPoint MHC, ViewPoint Financial Group,or ViewPoint Financial Group, Inc., or by the Federal Deposit Insurance Corporation or any other government agency. This is not an offer to sell or a solicitation of an offer to buy common stock.The offer is made only by the prospectus. 3 ViewPoint Financial Group, Inc. Dear Potential Investor: We are pleased to provide you with the enclosed material in connection with the stock offering by ViewPoint Financial Group, Inc., the proposed holding company of ViewPoint Bank. We are raising capital to support ViewPoint Bank’s future growth. This information packet includes the following: PROSPECTUS:This document provides detailed information about the operations of ViewPoint Bank and ViewPoint Financial Group and the proposed stock offering by ViewPoint Financial Group, Inc.Please read it carefully before making an investment decision. STOCK ORDER FORM:Use this form to subscribe for shares of common stock and return it to ViewPoint Financial Group, Inc., together with your payment for the shares, by mail using the enclosed postage-paid envelope marked “STOCK ORDER RETURN,” by hand delivery, or by overnight courier to our Conversion Center located at 1201 W. 15th Street, Second Floor, Plano, TX 75057.Your order must be physically received (not postmarked) by ViewPoint Financial Group, Inc. no later than _:00 p.m. Central Time, on day, , 2010. We are pleased to offer you this opportunity to become one of our shareholders.If you have any questions regarding the stock offering or the prospectus, please call our Conversion Center at --, Monday through Friday, between the hours of 9:00 a.m. and 5:00 p.m. Central Time. Please note that the Conversion Center will be closed from noon Friday, May 28, through noon Tuesday, June 1, in observance of the Memorial Day holiday. Sincerely, Garold R. Base James B. McCarley President and Chief Executive Officer Chairman of the Board ViewPoint Financial Group
